



Exhibit 10.18
iHEARTMEDIA, INC.
Non-Qualified Stock Option Award Agreement
This Non-Qualified Stock Option Award Agreement (this “Award Agreement”), dated
as of _______, 2020 (the “Effective Date”), evidences the grant of an Option
pursuant to the provisions of the 2019 Incentive Equity Plan (the “Plan”) of
iHeartMedia, Inc. (the “Company”) to the individual whose name appears below
(“Participant”), covering the specific number of shares of Common Stock (the
“Shares”) set forth below and on the following terms and conditions. Capitalized
terms that are used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.
1.
Name of Participant:                                 

2.
Number of Shares subject to the Option:                     

3.
Exercise price per Share subject to the Option: $                

4.
Date of grant of the Option:                             

5.
Term of Option: Option will terminate on the sixth (6th) anniversary of the date
of grant.

6.
Type of Option: Non-Qualified Stock Option                

7.
Vesting:

a.
Except as otherwise expressly provided in Section 7.b hereof, subject to
Participant’s continued employment or service through each applicable vesting
date, 25% of the total number of Shares subject to the Option shall vest and
become exercisable on each of the first four (4) anniversaries of the date of
grant.

b.
Notwithstanding anything to the contrary contained in Section 7.a hereof, upon a
Participant’s Qualifying Termination, (i) 100% of the total number of shares
subject to the unvested Option shall vest, if such Qualifying Termination occurs
on or before the first anniversary of the date of grant; (ii) 50% of the total
number of shares subject to the unvested Option shall vest, if such Qualifying
Termination occurs after the first anniversary and on or before the second
anniversary of the date of grant; and (iii) 25% of the total number of shares
subject to the unvested Option shall vest, if such Qualifying Termination occurs
after the second anniversary and on or before the third anniversary of the date
of grant.

c.
Notwithstanding anything to the contrary contained in Section 7.a hereof, 100%
of the total number of Shares subject to the Option shall vest immediately prior
to the consummation of a Change in Control.

d.
Notwithstanding anything to the contrary contained herein, (i) the Option shall
not be exercisable, and shall be void and of no further force and effect, after
the expiration of the Option term, and (ii) vesting shall cease immediately upon
termination of Participant’s employment or service for any reason other than as
provided in Section 7.b, and any portion of the Option that has not vested on or
prior to the date of such termination shall be forfeited on such date. Upon a
termination of employment or service, Participant shall have ninety (90) days
from the date of termination to exercise the vested portion of Participant’s
Option, provided, that if such termination is due to death, Disability or a
Qualifying Termination, Participant shall have until the earlier of (A) one (1)
year post-termination and (B) the end of the Option term, in which to exercise
the vested portion of Participant’s Option. In the event of Participant’s
termination of employment for Cause, the Option shall automatically terminate on
the date of such termination.

8.
If Participant is entitled to exercise the vested portion of the Option, and
wishes to do so, in whole or in part, Participant shall submit to the Company
notice of Participant’s intent to exercise, in the manner hereinafter designated
by the Company (in its sole discretion), specifying the exercise date and the
number of Shares to be purchased pursuant to such exercise. The exercise price
may be satisfied through a “net exercise” as contemplated by the Plan; provided,
the Participant may elect to forgo such “net exercise” procedure by making such
election and remitting to the Company in a form satisfactory to the Company (in
its sole discretion) the exercise price, plus an amount sufficient to satisfy
any withholding tax obligations of the Company that arise in connection with
such exercise (as determined by the Company).

9.
Participant hereby acknowledges receipt of a copy of the Plan attached hereto as
Annex A as presently in effect. All of the terms and conditions of the Plan are
incorporated herein by reference and the Option is subject to such terms and
conditions in all respects. This Award Agreement and the Plan constitute the
entire agreement of the parties with respect to the subject matter hereof, and
supersede any prior written or oral agreements.

10.
Nothing in the Plan or this Award Agreement shall confer upon Participant any
right to continue to be employed by, or provide services to, the Company or any
of its Subsidiaries or Affiliates, or interfere in any way with any right of the
Company or any of its Subsidiaries or Affiliates to terminate such employment or
service at any time for any reason whatsoever (whether for Cause or without
Cause) without liability to the Company or any of its Subsidiaries or
Affiliates.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have executed this Non-Qualified Stock
Option Award Agreement as of the date first written above.
iHEARTMEDIA, INC.
    
Name:    
Title:    
PARTICIPANT
    
Name:    












Attachments:
Annex A (The Plan)
    
    


ANNEX A
2019 INCENTIVE EQUITY PLAN
OF
iHEARTMEDIA, INC.





